AFFIRM; Opinion issued March 6, 2013




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-12-00516-CR

                             KASEY KYLE CARROLL, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 401-80869-06

                               MEMORANDUM OPINION
                          Before Justices Bridges, FitzGerald, and Myers
                                  Opinion by Justice FitzGerald

       Kasey Kyle Carroll waived a jury and pleaded guilty to robbery. See TEX. PENAL CODE

ANN. § 29.02(a) (West 2011). The trial court assessed punishment at three years’ imprisonment,

probated for three years, and a $500 fine. The trial court later revoked appellant’s community

supervision and assessed punishment at two years’ imprisonment. The background of the case

and the evidence admitted at trial are well known to the parties, and we therefore limit recitation

of the facts. We issue this memorandum opinion pursuant to Texas Rule of Appellate Procedure

47.4 because the law to be applied in the case is well settled.
       In a single issue, appellant contends he is entitled to additional back-time credit from

December 27, 2005, the date of his initial arrest for the offense, to December 28, 2005, the date

he bonded out of jail, and from January 12, 2012, the date he was arrested on a probation

violation, to April 3, 2012, the date the trial court revoked his community supervision and

imposed sentence. The State responds that the trial court’s nunc pro tunc judgment properly

reflects appellant’s back-time credit. We agree with the State.

       The record shows that on November 29, 2012, the State and appellant filed a joint motion

for a nunc pro tunc judgment to add back-time credit for time appellant served in jail not

reflected in the original judgment. On November 30, 2012, the trial court granted the motion and

issued a nunc pro tunc judgment that included back-time credit for December 27, 2005 to

December 28, 2005 and for January 12, 2012 to April 3, 2012. Thus, the issue is moot. We

overrule appellant’s sole issue.

       We affirm the trial court’s nunc pro tunc judgment revoking community supervision.




                                                      /Kerry P. FitzGerald/
                                                      KERRY P. FITZGERALD
                                                      JUSTICE


Do Not Publish
TEX. R. APP. P. 47
120516F.U05




                                                -2-
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                       JUDGMENT

KASEY KYLE CARROLL, Appellant                        Appeal from the 401st Judicial District
                                                     Court of Collin County, Texas (Tr.Ct.No.
No. 05-12-00516-CR        V.                         401-80869-06).
                                                     Opinion delivered by Justice FitzGerald,
THE STATE OF TEXAS, Appellee                         Justices Bridges and Myers participating.


        Based on the Court’s opinion of this date, the trial court’s November 30, 2012 nunc pro
tunc judgment is AFFIRMED.



       Judgment entered March 6, 2013.




                                                    /Kerry P. FitzGerald/
                                                    KERRY P. FITZGERALD
                                                    JUSTICE




                                              -3-